DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, species A claims 1, 3-6 and 9-12 in the reply filed on 27 June 2022 is acknowledged.  The traversal is on the ground(s) that Debe US20130040227A1 in view of Theobald US20130209912A1 are not obvious to combine and do not teach the special technical feature.  This is not found persuasive because as evidenced below groups I, II and III do not share a special technical feature, that of the catalyst comprising Pt, Ni, and Ta as set forth in claim 1, which is not a special technical feature as it does not make a contribution over the prior art in view of Theobald US20130209912A1.
The requirement is still deemed proper and is therefore made FINAL

Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-6 and 9-12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “collectively the atomic percentages of Pt, Ni, and Ta add up to 100”, and the claim also recites “a catalyst material comprising at least 90 atomic percent collectively Pt, Ni, and Ta” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 3-6 and 9-12 are rejected as being dependent on rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theobald US20130209912A1.

	Regarding claim 1, Theobald teaches a catalyst (Theobald, [0001]-[0043])
comprising nanostructured elements comprising microstructured whiskers (Theobald, [0025], [0035], nanofibers or nanotubes)
having an outer surface at least partially covered by a catalyst material (Theobald, [0025]-[0027])
collectively Pt, Ni, and Ta (Theobald, [0019]-[0021], [0032]),
comprising 27-91% atomic percent (Theobald, [0032]), which overlaps with the endpoint of the claimed range wherein a catalyst material comprising at least 90 atomic percent, the Courts have ruled in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), see MPEP 2144.05, I,
wherein the Pt is present in a range from 20.5 to 40 atomic percent (Theobald, [0021]), which encompasses the claimed range of 34.1 to 35.6 atomic percent,
the Ni is present in a range from 40.5 to 78.5 atomic percent (Theobald, [0021]), which encompasses the claimed range of 60.8 to 63.6 atomic percent,
and the Ta is present in a range from 1 to 19.5 atomic percent (Theobald, [0021]), which overlaps with and encompasses the claimed range of 0.78 to 5.1 atomic percent,
and collectively the atomic percentages of Pt, Ni, and Ta add up to 100 (Theobald, [0021]).

Regarding claim 3, Theobald also discloses the core is rich in Ni and contains Pt (Theobald, [0031]) and that Ta is part of the outer Pt layer (Theobald, [0031]), satisfying the limitations of the claim wherein the catalyst material comprises a layer comprising platinum and nickel and a layer comprising tantalum on the layer comprising platinum and nickel.

Claim(s) 4-6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theobald US20130209912A1 in view of Debe US20070082256A1.

Regarding claim 4, Theobald teaches all of the limitations of claim 3 as set forth above, but does not explicitly disclose wherein each layer independently has a planar equivalent thickness up to 25 nm.
Debe discloses a catalyst comprising nanostructured elements comprising microstructured whiskers having an outer surface at least partially covered by a catalyst material comprising Pt, Mn and at least one other metal selected from the group consisting of Group VIb metals, Group VIIb metals and Group VIIIb metals other than platinum and manganese (Debe, [0002]-[0025], [0030]-[0073], Figs. 1-4, Table 1). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Mn in Debe with Ni as Theobald teaches PtXY wherein X can be manganese or nickel, preferably nickel (Theobald, [0021]). Further, it would be obvious to one of ordinary skill in the art to substitute Group VIb metals, Group VIIb metals and Group VIIIb metals, such as Cr, Ir or Co, as Theobald teaches the practical nobility of Ta is greater than the Group VIb metals, Group VIIb metals and Group VIIIb metals, such as Cr, Ir or Co, and would therefore provide greater immunity, passivation and other behaviors across the range of pH and potential used in electrochemical applications (Theobald, [0012], [0014]). Therefore, it would be obvious to one of ordinary skill in the art to modify the catalyst of Debe such that the catalyst material comprising at least 90 atomic percent collectively Pt, Ni, and Ta to improve the performance and lifetime of the catalyst material.
Debe further teaches wherein the catalyst material comprises a layer comprising platinum and nickel and a layer comprising tantalum on the layer comprising platinum and nickel (Debe, [0037], [0056]) and wherein each layer independently has a planar equivalent thickness up to 10 nm (Debe, [0038]), which falls within the claimed range of up to 25 nm, allowing control of the stoichiometry of the bulk and degree of alloying. Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Debe in the catalyst of modified Theobald wherein each layer independently has a planar equivalent thickness up to 25 nm.

Regarding claim 5, while Theobald does not explicitly teach wherein the catalyst material comprises alternating layers comprising platinum and nickel and layers comprising tantalum, Debe discloses wherein the catalyst material comprises alternating layers comprising platinum and nickel and layers comprising tantalum (Debe, [0003]-[0004], [0007], [0036]-[0037], [0056]), with the structure of modified Theobald as set forth in claim 4 above, allowing control of the degree of crystallinity and alloying of the catalyst (Debe, [0036]). Therefore it would be obvious to one of ordinary skill in the art to incorporate the teaching of Debe in the catalyst of Theobald wherein the catalyst material comprises alternating layers comprising platinum and nickel and layers comprising tantalum thereby improving the performance of the catalyst by controlling the degree of crystallinity and alloying of the catalyst.

Regarding claim 6, modified Theobald discloses all of the limitations of claim 5 as set forth above, but does not explicitly disclose wherein each layer independently has a planar equivalent thickness up to 25 nm. As set forth above in claim 4, Debe teaches wherein each layer independently has a planar equivalent thickness up to 10 nm (Debe, [0038]), which falls within the claimed range of up to 25 nm, allowing control of the stoichiometry of the bulk and degree of alloying. Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Debe in the catalyst of modified Theobald wherein each layer independently has a planar equivalent thickness up to 25 nm.

Regarding claim 9, while Theobald does not explicitly disclose having an exposed tantalum surface layer, one of ordinary skill in the art would find it obvious that this is not excluded from Theobald’s disclosure (Theobald, [0030]-[0033]). Debe additionally teaches having an exposed tantalum surface layer (Debe, [0037]) for the modified catalyst of Theobald,  as described above in claim 4, providing additional structural support. Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teaching of Debe in the catalyst of modified Theobald having an exposed tantalum surface layer allowing for additional structural support.

Regarding claim 10, while Theobald teaches there is layer of tantalum and gives an indication there may be an exposed tantalum surface (Theobald, [0030]-[0033]), Theobald does not explicitly teach wherein the exposed tantalum surface layer is a sub-monolayer of tantalum. Debe teaches an exposed surface layer of tantalum (see claim 9 above) and also teaches wherein the layer can have a thickness of 0.3 nm (Debe, [0038]), which is on the order of a sub-monolayer of tantalum, allowing one to further control the reactivity of the catalyst. Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally incorporate the teaching of Debe wherein the exposed tantalum surface layer is a sub-monolayer of tantalum in the catalyst of Theobald, offering improvements to catalyst reactivity and lifetime.

Regarding claim 11, Theobald teaches all the limitations of the catalyst of claim 1, including the claimed atomic percentages of Pt and Ta, and therefore it would be inherent wherein the weight ratio of platinum to tantalum is in a range from 3:1 to 150:1.

Regarding claim 12, while Theobald does not explicitly disclose wherein the catalyst material has a thickness in a range from 0.1 to 15 nm, Debe further discloses wherein each layer has a thickness of 0.3 nm to 10 nm, which would substantially overlap with the claimed range from 0.1 to 15 nm.

Double Patenting
Claims 1 and 3-15 of this application is patentably indistinct from claims 1-4 and 6-15 of Application No. 17045101. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-15 of copending Application No. 17045101 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:

	17045101 claim 1 recites the limitation a nanoporous oxygen reduction catalyst material comprising at least 90 atomic percent collectively Pt, Ni, and Ta, wherein the nanoporous oxygen reduction catalyst material is in the form of at least one nanoporous layer comprising platinum and nickel, and wherein there is a layer comprising tantalum on at least one of the nanoporous layers comprising platinum and nickel. here is significant overlap with the instant application’s claim 1 (a catalyst comprising nanostructured elements comprising microstructured whiskers having an outer surface at least partially covered by a catalyst material comprising at least 90 atomic percent collectively Pt, Ni, and Ta, wherein the Pt is present in a range from 34.1 to 35.6 atomic percent, the Ni is present in a range from 60.8 to 63.6 atomic percent, and the Ta is present in a range from 0.78 to 5.1 atomic percent, and collectively the atomic percentages of Pt, Ni, and Ta add up to 100) and claim 3 (the catalyst of claim 1, wherein the catalyst material comprises a layer comprising platinum and nickel and a layer comprising tantalum on the layer comprising platinum and nickel),

17045101 claim 3 recites the limitation the nanoporous oxygen reduction catalyst material of claim 1 comprising in a range from 52.7 to 61.9 atomic percent Pt, in a range from 34.4 to 43.3 atomic percent Ni, and in a range from 0.2 to 10.5 atomic percent Ta, wherein the total atomic percent of Pt, Ni, and Ta equals 100 and 17045101 claim 4 recites the limitation the nanoporous oxygen reduction catalyst material of claim 1 comprising in a range from 52.7 to 59.6 atomic percent Pt, in a range from 34.4 to 43.3 atomic percent Ni, and in a range from 0.3 to 10.5 atomic percent Ta, wherein the total atomic percent of Pt, Ni, and Ta equals 100. There is significant overlap with the instant application’s claim 1 (a catalyst comprising nanostructured elements comprising microstructured whiskers having an outer surface at least partially covered by a catalyst material comprising at least 90 atomic percent collectively Pt, Ni, and Ta, wherein the Pt is present in a range from 34.1 to 35.6 atomic percent, the Ni is present in a range from 60.8 to 63.6 atomic percent, and the Ta is present in a range from 0.78 to 5.1 atomic percent, and collectively the atomic percentages of Pt, Ni, and Ta add up to 100).

17045101 claim 6 recites the limitation the nanoporous oxygen reduction catalyst material of claim 1, wherein the layer comprising tantalum has a planar equivalent thickness up to 50 nm. There is significant overlap with the instant application’s claims 4 (the catalyst of claim 3, wherein each layer independently has a planar equivalent thickness up to 25 nm) and 6 (the catalyst of claim 5, wherein each layer independently has a planar equivalent thickness up to 25 nm).

17045101 claim 7 recites the limitation the nanoporous oxygen reduction catalyst material of claim 1 having an exposed tantalum surface layer. There is significant overlap with the instant application’s claim 9 (the catalyst of claim 1 having an exposed tantalum surface layer).

17045101 claim 8 recites the limitation the nanoporous oxygen reduction catalyst material of claim 7, wherein the exposed tantalum surface layer is a sub-monolayer of tantalum. There is significant overlap with the instant application’s claim 10 (the catalyst of claim 1, wherein the exposed tantalum surface layer is a sub-monolayer of tantalum).

17045101 claim 9 recites the limitation the nanoporous oxygen reduction catalyst material of claim 1, wherein the weight ratio of platinum to tantalum is in a range from 2:1 to 250:1. There is significant overlap with the instant application’s claim 11 (the catalyst of claim 1, wherein the weight ratio of platinum to tantalum is in a range from 3:1 to 150:1).

17045101 claim 10 recites the limitation a catalyst comprising nanostructured elements comprising microstructured support whiskers having an outer surface at least partially covered by the nanoporous oxygen reduction catalyst material of claim 1. There is significant overlap with the instant application’s claim 1 (a catalyst comprising nanostructured elements comprising microstructured whiskers having an outer surface at least partially covered by a catalyst material comprising at least 90 atomic percent collectively Pt, Ni, and Ta, wherein the Pt is present in a range from 34.1 to 35.6 atomic percent, the Ni is present in a range from 60.8 to 63.6 atomic percent, and the Ta is present in a range from 0.78 to 5.1 atomic percent, and collectively the atomic percentages of Pt, Ni, and Ta add up to 100).

17045101 claim 11 recites the limitation a fuel cell membrane electrode assembly comprising the catalyst of claim 10. There is significant overlap with the instant application’s claim 13 (a fuel cell membrane electrode assembly comprising the catalyst of claim 1).

17045101 claim 13 recites the limitation the method of claim 12, further comprising annealing the catalyst before dealloying. There is significant overlap with the instant application’s claim 14 (a method comprising annealing the catalyst of claim 1).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728  

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728